Case 1:17-cv-02726-JFK-OTW Document 156 Filed 08/26/19 Page 1 of 2
Case 1:17-cv-02726-JFK-OTW Document 155-1 Filed 08/23/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

  

BSG Resources (Guinea) Limited, BSG
Resources (Guinea) Sarl, and BSG Resources Civil Action No. 1:17-cv-02726-JFK
Limited,
Plaintiffs,
~against- ‘USDC SDNY
DOCUMENT

George Soros, Open Society Foundations,
Open Society Institute, Foundation to
Promote Open Society, Open Society
Foundation, Inc., Alliance for Open Society
International, Inc., Open Society Policy
Center, and Open Society Fund,

ELECTRONICALLY PILED}
}poc#: :
} DATE FILED: 3-26-19

 

 

Defendants.

Name Nee sere Cie ee ee ne ae Nae” eee Nem! eee” Smee” See” Smee” Stems!” Sameer’ Sayre”

 

STIPULATION AND (PROPOSED) ORDER

Plaintiffs BSG Resources (Guinea) Limited, BSG Resources (Guinea) Sarl, and BSG
Resources Limited, and Defendants George Soros, Open Society Foundations, Open Society
Institute, Foundation to Promote Open Society, Open Society Foundation, Inc., Alliance for
Open Society International, Inc., Open Society Policy Center, and Open Society Fund
(collectively, “the parties”), by and through their respective undersigned counsel, hereby
stipulate and agree as follows:

l. The stay of proceedings originally entered by the Court on or about November 29,
2017 (see Dkt, 136 at 1-2, 12) shall be continued until the parties meet with this Court on
December 10, 2019.
2. The conference scheduled in this matter for September 10, 2019 shall be
adjourned to December 10, 2019. Two weeks prior to that date, Defendants shall file a status

updated letter with the Court; Plaintiffs shall file an updated letter one week prior.

 
Case 1:17-cv-02726-JFK-OTW Document 156 Filed 08/26/19 Page 2 of 2
Case 1:17-cv-02726-JFK-OTW Document 155-1 Filed 08/23/19 Page 2 of 2

letter with the Court; Plaintiffs shall file an update letter one week prior to the conference

 

date.
SO ORDERED. a “je 954
area B. f ‘ of ;
“ CI dep » Abe,
Dated: New York, New York ( Hon. John F. Keenan

August 26, 2019 United States District Judge
